Title: From Thomas Jefferson to Joseph Yznardi, Sr., 26 March 1801
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.



Dear Sir
Washington Mar. 26. 1801.

The Secretary of state is proceeding in the consideration of the several matters which have been proposed to us by you, & will prepare answers to them, and particularly as to our vessels taken by French cruisers & carried into the ports of Spain, contrary as we suppose to the tenor of the convention with France. tho’ ordinary business will be regularly transacted with you by the Secretary of state, yet considering what you mentioned as to our Minister at Madrid to have been private & confidential, I take it out of the official course, & observe to you myself that under an intimate conviction of long standing in my mind, of the importance of an honest friendship with Spain, and one which shall identify her American interests with our own, I see in a strong point of view the necessity that the organ of communication which we establish near the king, should possess the favor & confidence of that government. I have therefore destined for that mission a person whose accomodating & reasonable conduct, which will be still more fortified by instructions, will render him agreeable there, & an useful channel of communication between us. I have no doubt the new appointment by that government to this, in the room of the Chevalr. d’Yrujo, has been made under the influence of the same motives. but still, the Chevalr. d’Yrujo being intimately known to us, the integrity, sincerity & reasonableness of his conduct having established in us a perfect confidence, in no wise diminished by the bickerings which took place between him & a former Secretary of state, whose irritable temper drew on more than one affair of the same kind, it will be a subject of regret if we lose him. however if the interests of Spain require that his services should be employed elsewhere, it is the duty of a friend to acquiesce; and we shall certainly recieve any successor the king may chuse to send, with every possible degree of favor & friendship. our administration will not be collected till the end of the ensuing month: and consequently, till then, no other of the mutual interests of the two nations will be under our view, except those general assurances of friendship which I have before given you verbally, & now repeat. accept I pray you assurances of my high consideration & respect.

Th: Jefferson

